Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-11-2005

Frompovicz v. Schuylkill
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1934




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Frompovicz v. Schuylkill" (2005). 2005 Decisions. Paper 1211.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1211


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             NOT PRECEDENTIAL
                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                                NO. 04-1934
                                ___________

                 STANLEY F. FROMPROVICZ, JR., t/a;
          Far Away Springs; CAROL FROMPOVICZ, t/a Far Away
            Springs; CITY OF PHILADELPHIA, Trustee for the
                         Estate of Steven Girard,
                                         Appellants

                                      v.

  COUNTY OF SCHUYLKILL; SCHUYLKILL COUNTY ZONING HEARING
BOARD; SCHUYLKILL COUNTY PLANNING COMMISSION; JOHN SMYTHE;
  MICHAEL CHICKERSKY; DANIEL DAUB; JOHN HUDAK, Zoning Officer,
       Schuylkill County; CHARLES ROSS, Director, Schuylkill County
        Planning Commission; FORREST SHADLE, Schuylkill County
          Commissioner; EDWARD D. BARKET, Schuylkill County
         Commissioner; FRANK STAUDENMEIR, Schuylkill County
     Commissioner; JERRY KNOWLES, Schuylkill County Commissioner;
       PAUL DATTE, Assistant Solicitor, County of Schuylkill; JAMES
            L. LEWIS, Former Solicitor, Schuylkill County Zoning
        Hearing Board; CHRISTOPHER HOBBS, Solicitor, Schuylkill
     County Zoning Hearing Board; MARY KAY BERNOSKY, Solicitor,
         Schuylkill County Planning and Zoning Department; JOSEPH
                    JONES, Solicitor, County of Schuylkill
                 ____________________________________

               On Appeal From the United States District Court
                   For the Middle District of Pennsylvania
                         (D.C. Civ. No. 03-cv-01039)
                 District Judge: Honorable James M. Munley
               _______________________________________

        Submitted Under Third Circuit LAR 34.1(a) on January 13, 2005
         Before: ROTH, CHERTOFF,* Circuit Judges, IRENAS,** District Judge.

                                   (Filed: May 11, 2005 )

                                _______________________

                                       OPINION
                                _______________________

ROTH, Circuit Judge

        In 2001, Stanley and Carol Frompovicz bought a property known as the

Brandonville Industrial Park, which has been zoned CR (conservation residential) and R3

(high density residential) since 1996. Trading as Far Away Springs, the Frompoviczes

lease 800 acres of water removal rights from an adjacent property owned by the Girard

Estate. On their property, they seek to start and run a spring water extraction and bottling

business.

        In pursuit of their goal, the Frompoviczes filed various applications for land use

and zoning approval. As set forth in more detail in the District Court’s opinion, they

sought permission to encapsulate springs, install piping, collect, remove, and deliver

water, and load trucks. Additionally, they proposed a residential subdivision plan. All of

their applications were denied, and any decision appealed to the County Zoning Hearing



   *
      Judge Chertoff resigned after this case was submitted to the panel but before this
opinion was filed. The opinion is filed by a quorum of the panel. See 28 U.S.C. § 46(d)
(2005).
   **
      Honorable Joseph E. Irenas, United States District Judge for the District of New
Jersey, sitting by designation.

                                              2
Board was affirmed. Further appeals of the zoning decisions remain pending before the

Schuylkill County Court of Common Pleas (“Court of Common Pleas”).

       Additionally, in January 2002, also in the Court of Common Pleas, the

Frompoviczes sought a declaration that an earlier industrial zoning classification of their

property still applied. However, the Court of Common Pleas granted summary judgment

in favor of Schuylkill County, ruling that the Frompoviczes took title of Brandonville

Industrial Park subject to the CR and R3 zoning classifications in place since 1996. The

Commonwealth Court of Pennsylvania affirmed the Court of Common Pleas’ decision in

June 2004.

       The Frompoviczes and the City of Philadelphia, as Trustee for the Girard Estate,

brought six claims in the suit before the District Court. Specifically, they claimed

violations of their substantive and procedural due process rights, a conspiracy to deny due

process rights, municipal liability for civil rights violations, taking without just

compensation, and third party interference with business relationship.

       The District Court relied on the Rooker-Feldman doctrine (derived from Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462 (1983)) to dismiss the substantive due process claim for lack of

jurisdiction. See F ED. R. C IV. P. 12(b)(1). The District Court dismissed the rest of the

federal claims for failure to state a claim, and then chose not to exercise its supplemental

jurisdiction over the remaining state law claim. See F ED. R. C IV. P. 12(b)(6); 28 U.S.C. §



                                               3
1367(c) (2005). The Frompoviczes and the City of Philadelphia appeal from the District

Court’s order.1

       We have appellate jurisdiction under 28 U.S.C. § 1291. The standard of review of

the dismissals pursuant to Rules 12(b)(1) and 12(b)(6) is plenary. See Gould Electronics,

Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000); Lum v. Bank of Am., 361 F.3d

217, 223 (3d Cir. 2004). The dismissal of the state law claim pursuant to 28 U.S.C. §

1367(c) is reviewed for abuse of discretion. Cf. DeAscencio v. Tyson Foods, Inc., 342

F.3d 301, 311 (3d Cir. 2003).

       Appellants argue that the Rooker-Feldman doctrine does not bar consideration of

their substantive due process claim. The Supreme Court recently clarified the contours of

Rooker-Feldman, explaining that the doctrine deprives the lower federal courts of

jurisdiction only in “cases brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v.

Saudi Basic Industries Corp., No. 03-1696, 2005 WL 711586, at *4, 2005 U.S. LEXIS

2929, at *10 (U.S. Mar. 30, 2005). Rooker-Feldman does not prevent a district court

from hearing a suit in which a party is attempting to litigate in federal court claims

previously brought in state court. See id. at 2005 WL 711586 at *8, 2005 U.S. LEXIS at



   1
    Appellants do not appeal the dismissal of their procedural due process or takings
claims; therefore, these claims are waived. See Warren G. ex rel. Tom G. v. Cumberland
County Sch. Dist., 190 F.3d 80, 84 (3d Cir. 1999).
                                              4
*27-8. “If a federal plaintiff ‘present[s] some independent claim, albeit one that denies a

legal conclusion that a state court reached in a case to which he was a party ..., then there

is jurisdiction and state law determines whether the defendant prevails under principles of

preclusion.’” See id. (citations omitted). In the District Court, at least some aspects of

Appellants’ substantive due process claim overlaps with claims filed on behalf of Far

Away Springs in Pennsylvania state court. The overlap, and Pennsylvania state court

rulings on the zoning and land use issues, may preclude Appellants’ success on the merits

in District Court, see 28 U.S.C. § 1738 (2005); however, they do not prevent the District

Court from considering Appellants’ claim. Therefore, the District Court’s order will be

vacated to the extent that it dismissed the substantive due process claim. On remand, the

District Court is free to consider whether it should apply preclusion doctrine or stay or

dismiss the claim in deference to Appellants’ state-court actions. See Exxon Mobil Corp.,

2005 WL 711586 at *4, 2005 U.S. LEXIS at *10.

       Because the substantive due process claim will be reinstated, the two remaining

federal claims that rely in part on the existence of a substantive due process violation

must also be reinstated. Although the District Court correctly concluded that Appellants

cannot state a claim for conspiracy to violate due process rights under 42 U.S.C. § 1985,

they state a claim for a violation of 42 U.S.C. § 1983 when the substantive due process

claim is considered. Similarly, because Appellants properly alleged a substantive due

process claim, they also state a claim for municipal liability for the deprivation of their



                                              5
due process rights. Appellants’ state law claim of third party interference with business

relationship must be also reinstated because the federal claims described herein should

not have been dismissed. See Gruenke v. Seip, 225 F.3d 290, 308 (3d Cir. 2000).

       For the foregoing reasons, the District Court’s order will be vacated to the extent

that it dismissed the substantive due process claim for lack of jurisdiction, the claims

asserting conspiracy to deny due process rights and municipal liability for civil rights

violations for failure to state a claim, and the state law claim of third party interference

with business relationship pursuant to 28 U.S.C. § 1367(c). This matter will be remanded

to the District Court for further proceedings consistent with this opinion.